Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-10 and  12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussault (USP. 6,130,093) in view of Shrout (2021/0170451) in view of Lingle (CN 210775277).

     With respect to claim 1, Dussault teaches  a method of classifying bottles comprising providing a stream  of bottles on a conveyor 105 (see figure 2 and col. 4, line 50); capturing  the content of the articles in the stream by use of a photo-ionization device (PID) for detecting prior substances in a bottle having a predetermined transmission rate with respect to a wavelength generated from a chemiluminescence detector, see col. 3, lines 20-27.  Dussault teaches inspecting the contents within the cylindrical walls of  the container.  Dussault determines  if any object is within the walls of the cylindrical container, see  col. 4, lines 23-25. Dussault determines a first classification of the object 

       What is not specifically stated is the articles travel at 30 articles per minute.  However, it is at least suggested that the articles travel at this rate or faster for the reason that the PID must make its decision as to the status of the container between 200- 300 msec, see col. 5, lines 58-62.  Assuming that Dussault conveys at the rate in which it detects the container,  Dussault teaches this claimed limitation. 


            Shrout teaches automated sorting at high speeds for metal cans, bottles,  and plastics, see  the bottom of para. 34.  Furthermore, Shrout teaches that the plastics, glass etc. of item 102,   can be analyzed as to how the beam is absorbed partially, fully absorbed or reflected. Hence, different containers having different transmission qualities which can be detected for defects. See also the top of para. 34.  
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use a glass or plastic bottle with an index arbitrarily chosen as a matter of design choice. There does not appear to be an advantage of evaluating bottles with one reflective index over another, hence it would have been an obvious substitution to use one article over another having the qualities sought for evaluation. 
     What Dussault does not teach is the use of a camera for imaging for defects in the wall of the container.   Lingle teaches  a utility model that uses light for detecting the dirt, bubbles and scratches in a glass by utilization of a camera for providing digital images.
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention,  to modify Dussault, to specifically image containers  (as taught by Lingle) that have a specific light transmission level as taught by Dussault in view of Shrout so that  the inner walls of the container may be detected for abnormalities, as taught by Lingle while the defects inside of the walls are determined by Dussault in view of Shrout.  

     With respect to claim 2, Lingle teaches using  a camera array in which there are 8 cameras which take images on both sides. The camera angle is at least taken from two different sides and constitutes  at least two angles. 

     With respect to claim 3,  Dussault does not specifically address the different attributes of the article under consideration. 
Shrout teaches  using machine vision 132  (para. 31 and 36) to determine the shape, size and color of the article under discrimination, see  the bottom of para. 37, end of para. 42 and the middle of para. 46.
    Since Dussault and Shrout are both directed to  classification of articles, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to  modify Dussault with an imager instead of the PID or chemiluminescence detectors, for the purpose of physically observing the content of the container for cracks, bubbles etc. as is performed by  Shrout. 

     With respect to claim 4, Dussault teaches a first defect type as one having been previously filled with a detergent, gasoline or a foreign substance. The second determination of classification is whether the water or a fruit beverage was contained in  the article.



     With respect to claim 6, Shrout teaches meta date 104 is directed to an article or material type and orientation of the mark relative to the machine vision, see para. 32, lines 1-12.   The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 7, Shrout teaches that while the volume of the container is empty, it once contained a fluid, such as detergent, water or fruit juice but does not while in stream 216.

     With respect to claim 8, Dussault teaches   the second classification model makes two different determinations. First, it is determined whether the empty container once had a fruit juice. If so, it is rejected, if not it is determined to have been used for water which is acceptable and the container can then be reused for holding water. 

     With respect to claim 9,  Dussault teaches  the other model if not determined to be a container formally containing fruit juice, is now determined to have contained water and is suitable for reuse. 



     With respect to claim 12, Dussault teaches that classification models 110 and 115  appear to have fixed systems whose logic of operation does not change.

     With respect to claim 13, Dussault teaches that the articles  which have  non-material defects with respect to prior liquids contained in them are conveyed on line 125. 
     Dussault does not address material related defects. 
     Lingle teaches bubbles, dots, lines and cracks in the container  which are detected using cameras for detecting light which is reflected or transmitted  through the article.
     The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 14, Dussault teaches all of the subject matter as set forth in the rejection to claim 1. 
       What is not specifically stated is  the articles travel at 50 articles per minute.  However, this is at least suggested  by Dussault.  The claim processes  one article in just over a second. Dussault suggests that the conveyance of articles on line 105 is faster than that which is claimed  Dussault teaches that the PID must make its decision as to the status of the container between 200- 300 msec, see col. 5, lines 58-62.  

     With respect to claim 15, Dussualt this limitation would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  unless articles are unclassified for reasons that are unforeseen. In Dussault, all articles are evaluated and there is no condition in which an article is not evaluated. If an object has been determined not to be associated with a fruit beverage or water, it is rejected. A PID is used to determine the classification of the articles and no consideration  has been given for one that is not considered. 

     With respect to claim 16, Dussault teaches container bottles 216.

     With respect to claim 17, Dussault teaches wherein the bottles maybe plastic or glass, see   para. 34, line 13. 

     With respect to claim 18, Dussault teaches several articles 216, see figure 2, but does not disclose their reflective index. This appears to be a product of the thickness of the glass or plastic and its color. 
       Shrout teaches automated sorting at high speeds for metal cans, bottles,  and plastics, see  the bottom of para. 34.  Furthermore, Shrout teaches that the plastics, glass etc. of item 102,   can be analyzed as to how the beam is absorbed partially, fully 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use a glass or plastic bottle with an index arbitrarily chosen as a matter of design choice. There does not appear to be an advantage of evaluating bottles with one reflective index over another, hence it would have been an obvious substitution to use one article over another having the qualities sought for evaluation. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrout in view of Dussault.

     With respect to claim 19, Shrout teaches a system for classification of articles 100, comprising a conveying device (123, see para. 35, line 21).  Shrout teaches an image capture device (121A- 121C, at figure 9); Shrout teaches a separator via high-speed sorting arms, robot grippers and diverters, see para. 36, lines 5-6; computer software 
     Shrout does not teach classification of defects as claimed.
     Dussault determines a first classification of the object at station 110 wherein in the first classification is that the container did not previously contain gasoline or detergents,  and a second classification  at station 115 based on a classification model, wherein the classification is  the determination that the container was contaminated with a flavored beverage. The first classification  uses a deterministic model with respect to the combination of the PID and controller 110, determining whether a foreign object, a detergent or gasoline was present in the container. Dessault teaches a second classification step, via station 115 which classifies  the container  as either being one wherein a flavored beverage was present or  the other classification in which the container contained only water. Controller 410 compares a signal indicative of exercised particles which strike a collector and generate a signal when residue hydrocarbons are detected from the container.  Dessault teaches wherein at  the second inspection station 115,  the container is classified as defective if  controller detects the presence of hydrocarbons in excess of the threshold, the container is rejected and not suitable for container water. Controller 410 sends a signal to a separator/rejector 415 which then directs the defective product to line 135 for rejecting the container and separating it from the non-defective containers.

     Since Shrout and Dessault are both directed to classification of articles, the purpose of classifying the defects into different classes using different models, would have been contemplated by Shrout as set forth by Dessault. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to not only identify the article by use of meta data 101,104, 102 and 108, but also by  content as to what was in the article as discussed by Dessault. 
 Hence, it would have been obvious to one of ordinary skill in the art, to add to the embodiment of Shrout, the feature of making different determinations of the article, namely what was in the article and  the defects found on the article. 

       What is not specifically stated is  the articles travel at 30 articles per minute.  However, this is at least suggested that the articles travel at this rate or faster for the reason that the PID must make its decision as to the status of the container between 200- 300 msec, see col. 5, lines 58-62.  Assuming that Dussault conveys at the rate in which it detects the container then, Dussault teaches this claimed limitation. 

          Dussault does not go into the detail as to the opaqueness or transmissibility of the containers, specifically admitting 40% of the light at 150nm of wavelength. The applicant here, seems to limit the containers to those having a certain transmission qualities.
            Shrout teaches automated sorting at high speeds for metal cans, bottles,  and plastics, see  the bottom of para. 34.  Furthermore, Shrout teaches that the plastics, glass etc. of item 102,   can be analyzed as to how the beam is absorbed partially, fully 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use a glass or plastic bottle with an index arbitrarily chosen as a matter of design choice. There does not appear to be an advantage of evaluating bottles with one reflective index over another, hence it would have been an obvious substitution to use one article over another having the qualities sought for evaluation. 

     With respect to claim 20, Shrout teaches one or more cameras 121 (A-C), see figure 9.  The motivation for this rejection is the same as that of claim 19.

                          Claims Objected As Containing Allowable Matter

Claim 11 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664